I do not believe the indictment charges any offense against the laws of this State, and it is *Page 371 
antagonistic to the views expressed by this court in the following cases: Miller v. State, 35 Tex.Crim. Rep.; Burke v. State (Texas Crim. App.), 35 S.W. Rep., 659; White v. State, 39 Tex.Crim. Rep.; Nail v. State (Texas Crim. App.), 50 S.W. Rep., 704. I believe those decisions announce the correct rule in the construction of our statute on gaming, in that they draw a distinction between a gaming or gambling house and a house or room commonly used for gaming, and that the rule there announced is applicable to this case, and that the decision of the majority of the court overrules those decisions.